DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9-11, 13-16, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada et al (US 2009/0218739).  Sasaki discloses:
With regard to claim 1 - A coupling device 21 for mounting an airbag module 20 to be oscillating on a steering wheel structure of a vehicle steering wheel, comprising: 
a mounting member 24B having an axial bottom side relative to a steering wheel axis (see Fig. 6) which in the assembled state of the vehicle steering wheel faces the steering wheel structure as well as an opposite axial top side which in the assembled state of the vehicle steering wheel faces the airbag module 20, 

a tubular locking element 24d integrally formed with the top side of the mounting member for locking with the airbag module 20, 
wherein the locking element 24d is configured so that the airbag module can be coupled to the mounting member by a locking connection substantially in an axially fixed manner or in an axially restrictedly movable manner.

With regard to claim 3 - wherein plural locking elements 24d (see Fig. 2) are provided and a damping element 25 is associated with each locking element 24d, wherein the locking elements 24d and the associated damping elements 25 are arranged axially in series.

With regard to claim 5 - wherein the a damping element 25 which contacts the contact face on the axial bottom side of the mounting member 24d and couples the mounting member 24d to the steering wheel structure 19 in an oscillating manner so that the mounting member 24d and the steering wheel structure 19 are movable relative to each other at least transversely to the steering wheel axis, wherein the damping element 25 is preassembled on the axial bottom side of the mounting member 24d.

With regard to claim 6 - wherein the damping element 25 extends through an opening of the mounting member 24d (See Fig. 6, see surrounding lip on bottom side of said mounting member).

With regard to claim 7 - wherein the damping element 25 comprises an annular vibration-damping material having a radial shoulder, wherein an edge of the opening forms a contact face and acts on the radial shoulder of the vibration-damping material 25.

With regard to claim 9 - A subassembly comprising: 
a steering wheel structure 19, a coupling device 21 according to claim 7, and a screw 23 for mounting the coupling device 21 on the steering wheel structure 12 which screw extends through the annular vibration-damping material 25, wherein the vibration-damping material 25 with an axial end face is adjacent at least in portions to a screw head of the screw and/or with an opposite axial end face is adjacent at least in portions to the steering wheel structure 19.

With regard to claim 10 - A subassembly comprising: 
a steering wheel structure 19, a coupling device 21 according to claim 1, wherein the damping element 25 is preassembled together with the mounting member 21 on the steering wheel structure 21.

With regard to claim 11 - A subassembly comprising: 
a prefabricated airbag module 20 and a coupling device 21 according to claim 1, wherein the prefabricated airbag module 20 includes a module cover 18 including a horn contact 36a as well as another module component including a mating contact 36b axially abutting on the horn contact 36a, with the module cover 18 being supported to be axially movable relative to the further module component 36b for activating a beep.

With regard to claim 13 - A vehicle steering wheel of an automotive vehicle, comprising a steering wheel structure 19, a prefabricated airbag module 20, and a coupling device 21 according to claim 11, wherein the vehicle steering wheel includes a horn contact 36a as well as a mating contact 36b axially abutting on the horn contact 36a, and wherein both the horn contact 36a and the mating contact 36b are formed on components of the vehicle steering wheel that are supported so as to be oscillating.

With regard to claim 14 - wherein the airbag module 20 is secured to the steering wheel structure 19 exclusively by the locking connection to the coupling device 21.

With regard to claim 15 - wherein the airbag module 20 is secured to the steering wheel structure 19 by means of the coupling device 21, wherein moreover another connection 13 independent of the coupling device 21 is provided between the airbag module 20 and the steering wheel structure 19.  In this regard, the nut 13 is disposed physically between the airbag module and the steering wheel structure 19.

With regard to claim 16 - wherein the mounting member 24d is a cylindrical sleeve.

With regard to claim 25 - wherein the locking element 24d comprises detent hooks 24e for engaging bushes 24A on the airbag module.

(s) 1, 3-7, 9-17, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (US 8,342,567).  Sasaki discloses:
With regard to claim 1 - A coupling device 15 for mounting an airbag module 21 to be oscillating on a steering wheel structure of a vehicle steering wheel, comprising: 
a mounting member 32 having an axial bottom side 32e relative to a steering wheel axis which in the assembled state of the vehicle steering wheel faces the steering wheel structure as well as an opposite axial top side which in the assembled state of the vehicle steering wheel faces the airbag module (see cross section in Fig. 10), 
a contact face 32c provided on the axial bottom side for a damping element 35 for oscillating coupling of the mounting member to the steering wheel structure, as well as 
a tubular locking element 32b integrally formed with the top side of the mounting member for locking with the airbag module 21, 
wherein the locking element 32b is configured so that the airbag module can be coupled to the mounting member by a locking connection substantially in an axially fixed manner or in an axially restrictedly movable manner.

With regard to claim 3 - wherein plural locking elements 32b (see Fig. 4) are provided and a damping element 35 is associated with each locking element 32b, wherein the locking elements 32b and the associated damping elements 35 are arranged axially in series.

With regard to claim 4 - wherein at the axial top side of the mounting member, a horn contact 34c or an actuating element for activating a beep is arranged and the locking element 32b is configured so that the airbag module can be coupled to the mounting member by the locking connection in an axially restrictedly movable manner.

With regard to claim 5 - wherein the a damping element 35 which contacts the contact face 32c on the axial bottom side of the mounting member 32 and couples the mounting member 32 to the steering wheel structure 12 in an oscillating manner so that the mounting member 32 and the steering wheel structure 12 are movable relative to each other at least transversely to the steering wheel axis, wherein the damping element 35 is preassembled on the axial bottom side of the mounting member 32.

With regard to claim 6 - wherein the damping element 35 extends through an opening of the mounting member 32 (See Fig. 4, the portion of the spring 35 being inside portion 32c of the mounting member 32).

With regard to claim 7 - wherein the damping element 35 comprises an annular vibration-damping material having a radial shoulder, wherein an edge of the opening 32c forms a contact face and acts on the radial shoulder of the vibration-damping material.

With regard to claim 9 - A subassembly comprising: 
a steering wheel structure 12, a coupling device 15 according to claim 7, and a screw 31 for mounting the coupling device 32 on the steering wheel structure 12 which screw extends through the annular vibration-damping material 35, wherein the vibration-damping material 35 with an axial end face is adjacent at least in portions to a screw head 31f of the screw 31 and/or with an opposite axial end face is adjacent at least in portions to the steering wheel structure 12.

With regard to claim 10 - A subassembly comprising: 


With regard to claim 11 - A subassembly comprising: 
a prefabricated airbag module 20 and a coupling device according to claim 1, wherein the prefabricated airbag module includes a module cover 24 including a horn contact 34 as well as another module component 31 including a mating contact axially abutting on the horn contact 34, with the module cover 24 being supported to be axially movable relative to the further module component 31 for activating a beep.

With regard to claim 12 - A subassembly comprising a prefabricated airbag module 20 and a coupling device according to claim 4, wherein the prefabricated airbag module 20 includes a mating contact 31 axially abutting on the horn contact 34, with the airbag module 20 being supported to be axially movable relative to the mounting member 32 for activating a beep.

With regard to claim 13 - A vehicle steering wheel of an automotive vehicle, comprising a steering wheel structure 12, a prefabricated airbag module 20, and a coupling device according to claim 11, wherein the vehicle steering wheel includes a horn contact 34 as well as a mating contact 31 axially abutting on the horn contact 34, and wherein both the horn contact 34 and the mating contact 31 are formed on components of the vehicle steering wheel that are supported so as to be oscillating.

With regard to claim 14 - wherein the airbag module 20 is secured to the steering wheel structure 12 exclusively by the locking connection to the coupling device 15.

With regard to claim 15 - wherein the airbag module 20 is secured to the steering wheel structure 12 by means of the coupling device 15, wherein moreover another connection 26 independent of the coupling device 15 is provided between the airbag module 20 and the steering wheel structure 12.

With regard to claim 16 - wherein the mounting member 15 is a cylindrical sleeve.

With regard to claim 17 - A vehicle steering wheel of an automotive vehicle, comprising a steering wheel structure 12, a prefabricated airbag module 20, a coupling device according to claim 1, a horn switch plate 34 having first horn contacts 34c and being slidable along the mounting member 32; and second horn contacts 31 for mating with the first horn contacts 34c, wherein the horn switch plate 34 is supported so as to be oscillating relative to the second horn contacts.

With regard to claim 23 - wherein the second horn contacts 31 are provided directly on the steering wheel structure 12 (securing pin 31 being directly disposed on the wheel structure).

Allowable Subject Matter
Claims 2, 8, 18-22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        August 18, 2021